Citation Nr: 0016910	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-37 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied the veteran entitlement 
to service connection for bilateral hearing loss.  VARO 
subsequently granted the veteran entitlement to service 
connection for right ear hearing loss, evaluated as 0 percent 
disabling, and tinnitus, evaluated as 0 percent, in an August 
1997 rating decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's left ear hearing loss and his period of active 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
left ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Epps 
v. Gober, 126 F.3d at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

The veteran asserts that he developed left hearing loss 
disability as a result of the acoustic trauma to which he was 
exposed in service.  His service medical records show that 
his right ear was exposed to a rifle blast in 1951.  In 1954, 
an assessment of perceptive deafness in the right ear 
probably secondary to acoustic trauma was made.  The service 
medical records are entirely negative with respect to the 
left ear.  The September 1957 military separation examination 
shows that tests of whispered voice were normal bilaterally.

There are no medical records indicating left ear hearing loss 
in the intervening years between the veteran's separation 
from service and September 1988 when a VA entry reported that 
the veteran provided a history of acoustic trauma to his 
right ear while in the military service.  He denied any other 
noise exposure.  A VA audiology examination at that time 
showed left ear hearing loss disability as defined at 
38 C.F.R. § 3.385.

A private treatment report from the Family Hearing Centers, 
dated in August 1996, was also submitted.  The appellant 
provided a history of noise exposure during the Korean War.  
He also reported some tinnitus, dizzy spells and hearing loss 
bilaterally.  The examiner indicated that bilateral hearing 
thresholds revealed a moderate to profound sensorineural 
hearing loss.  Bilateral speech discrimination was good.  
Audiological evaluation revealed that the appellant's average 
puretone decibel loss on the left was 60.

At his January 1997 hearing on appeal, the veteran testified 
that right after the rifle blast during military training in 
1951, he had bleeding from the right ear for a week; that he 
also had tinnitus in the right ear afterwards; that he had no 
further exposure to other noises after that incident; and 
that he believed his hearing loss was the result of the in- 
service acoustic trauma.

The medical record shows that the veteran's right ear, but 
not the left ear, was exposed to acoustic trauma in service.  
The medical record also shows that many years after service, 
left ear hearing loss disability was present.  However, the 
record is devoid of any competent medical evidence linking 
the veteran's exposure to acoustic trauma during service to 
the current left ear hearing loss disability.  The veteran 
relies upon his own hypothesis that a connection exists 
between the acoustic trauma to the right ear during service 
and the left ear hearing loss disability first shown reported 
more than thirty years after service.  This is not sufficient 
to establish the nexus component of a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (veteran 
cannot rely upon his own opinions as to medical matters); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, the veteran is not entitled to the presumption 
that left ear hearing loss arose from service on the basis 
that it occurred within a year of service separation, since 
the first evidence of diminished left ear hearing loss did 
not occur until more than thirty years after service.  See 38 
C.F.R. §§ 3.307, 3.309(a) (1999).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Having found the claim for entitlement to service connection 
for left ear hearing loss not well grounded, the appeal is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

